NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0600-20

BOARD OF EDUCATION OF
THE TOWNSHIP OF
BARNEGAT, OCEAN COUNTY,

          Petitioner-Respondent,

v.

BOARD OF EDUCATION OF
THE FREEHOLD REGIONAL
HIGH SCHOOL DISTRICT,
MONMOUTH COUNTY,

     Respondent-Appellant.
_____________________________

                   Argued January 20, 2022 – Decided April 1, 2022

                   Before Judges Hoffman, Whipple and Susswein.

                   On appeal from the New Jersey Commissioner of
                   Education, Docket No. 294-11/19.

                   Mark G. Toscano argued the cause for appellant
                   (Comegno Law Group, PC, attorneys; Mark G. Toscano
                   and Alexandra A. Stulpin, of counsel and on the briefs;
                   John Conor Lowenberg, on the briefs).
            Jessika Kleen argued the cause for respondent Board of
            Education of the Township of Barnegat (Machado Law
            Group, attorneys; Jessika Kleen, of counsel and on the
            brief; Arian Rouzbehnia, on the brief).

            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent New Jersey Commissioner of Education
            (David L. Kalisky, Deputy Attorney General, on the
            statement in lieu of brief).

PER CURIAM

      This appeal arises from a dispute between two school districts on whether

to apportion the costs of educating a severely disabled special needs student,

T.M.,1 who attends an out-of-state boarding school. T.M.'s parents are divorced

and reside in different school districts. The Board of Education of the Freehold

Regional High School District (Freehold Regional) appeals an October 6, 2020

final state agency decision of the Commissioner of Education (Commissioner).

The Commissioner adopted the ruling of the Administrative Law Judge (ALJ)

granting summary judgment in favor of the Board of Education of the Township

of Barnegat (Barnegat). The Commissioner concluded that under the governing

regulatory framework, the domicile of the minor student could not be

determined because there was no court order or written agreement designating



1
   We use initials throughout this opinion to protect the identity of the minor
student. See R. 1:38-3(d)(17)
                                                                          A-0600-20
                                       2
the child's school district and he was not residing with either parent but rather

lived year-round at the American School for the Deaf (ASD) in West Hartford,

Connecticut. The Commissioner directed an equitable determination of shared

responsibility for the costs of the child's out-of-district education pursuant to

N.J.A.C. 6A:22-3.1(a)(1)(ii). After carefully reviewing the record in view of

the applicable legal principles, we affirm.

                                            I.

      Because we affirm substantially for the reasons explained in the

Commissioner's thorough written opinion, which is, in turn, based on the ALJ's

comprehensive written opinion, we need only briefly summarize the pertinent

facts and procedural history. T.M. is eligible for special education and related

services due to his severe cognitive disability and bilateral deafness. T.M.'s

parents divorced in December 2007. Their final judgment of divorce designated

H.L, T.M.'s mother, as the parent of primary residence and P.M., the child's

father, as the parent of alternate residence. At that time, neither parent resided

in Barnegat Township. No court order or written agreement between the parents

designates the child's school district. 2


2
   As we note later in this opinion, the parents have reached an agreement
declaring that T.M.'s domicile is with his mother, regardless of the mother's


                                                                            A-0600-20
                                            3
      On April 24, 2017, H.L. registered the child with Barnegat, although the

child split his time equally between his mother's Barnegat Township residence

and his father's Marlboro Township residence. Initially, T.M. attended the

Alpha School in Jackson Township in accordance with the Individualized

Education Plan (IEP) dated June 9, 2017.

      In December 2017, both parents jointly petitioned Barnegat for a due

process hearing on T.M.'s behalf. The due process petition argued that the

child's placement at the Alpha School was inappropriate and that his IEP was

inadequate, depriving T.M. of a free appropriate education (FAPE). Among

their complaints, the Alpha School was unable to provide sign language

instruction, or any other deaf instruction.   The school lacked any teacher

qualified to teach the deaf. The petition requested immediate placement at the

ASD, a residential program in West Hartford, Connecticut, where the child had

been accepted.

      On August 24, 2018, Barnegat entered into a Settlement Agreement and

General Release with T.M.'s parents, individually and on behalf of T.M., which

provided, "[c]ommencing on September 1, 2018, and continuing until at least




town of residence. That agreement was made after the issuance of the final
agency decision before us in this appeal. See infra note 4.
                                                                        A-0600-20
                                      4
August 31, 2019, T.M. [would] attend The American School for the Deaf

('ASD')," with the associated $488,000 tuition, room, and board expense "the

sole responsibility of the Barnegat Township Board of Education." T.M. has

since resided year-round at the ASD and not with either parent. During school

holidays, the child spends equal time with both parents.

      In September 2019, Barnegat approached Freehold Regional through

counsel, proposing to share the cost of T.M.'s placement equally between the

two districts. Freehold Regional refused. On November 8, 2019, Barnegat filed

a petition with the Commissioner of Education seeking an order compelling

Freehold Regional to assume shared responsibility for providing T.M. w ith a

FAPE, including equal division of the expense associated with T.M.'s residential

placement at the ASD. Barnegat sought to split the cost of the child's placement

evenly going forward, and to be reimbursed for half of the expense they had

already incurred.

      Freehold Regional filed an answer to the petition, denying any obligation

to bear such costs and requesting dismissal of the petition with prejudice.

Freehold Regional argued that pursuant to the 2007 final judgment of divorce,

T.M.'s primary residence was in Barnegat Township, where the child's mother




                                                                          A-0600-20
                                       5
resided. Freehold Regional averred that it bore no responsibility for the expense

associated with a child of another district.

      The matter was transmitted to the Office of Administrative Law (OAL) as

a contested case. Following the close of discovery, Barnegat filed a motion for

summary judgment.

      On July 20, 2020, ALJ Tricia M. Caliguire granted summary judgment in

Barnegat's favor. Applying the standard for summary judgment set forth in Brill

v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995), the ALJ concluded

that "the parties raised no dispute with respect to material facts[,] and the

obligations of Barnegat and Freehold [Regional] to share in the costs of T.M.' s

out-of-district placement [could] be decided as a matter of law."

      Citing N.J.S.A. 18A:38-1, the judge noted that "New Jersey public schools

are required to provide FAPE to children between the ages of five and twenty

who are domiciled within the school district." Therefore, "the resolution of this

dispute . . . turn[s] on . . . how New Jersey regulations define the domicile of a

child of divorced parents who reside in different school districts."

      The ALJ explained that a child's eligibility to attend a school district is

governed by N.J.A.C. 6A:22-3.1(a)(1)(i), which provides, "[a] student is eligible

to attend a school district if he or she is domiciled within the school district."


                                                                            A-0600-20
                                         6
That regulation considers a child's domicile in relation to his or her parents. The

regulation contemplates several child custody scenarios when divorced parents

reside in different school districts. Such a child is deemed to be domiciled with

the parent with whom he or she lives for the majority of the school year,

regardless of which parent has legal custody. Where the child resides with both

parents equally, or resides with neither parent at all, the student's domicile is

with the parent with whom the child "resided on the last school day prior to the

October 16 preceding the application date." N.J.A.C. 6A:22-3.1(a)(1)(ii).

      The ALJ concluded that neither scenario described in the regulation

applies in this instance because T.M. resided at the ASD rather than with either

parent during both the school year and the last school day prior to the preceding

October 16. The ALJ further noted that N.J.A.C. 6A:22-3.1(a)(1)(ii)(3) provides

that "[w]hen the domicile of a student with disabilities . . . cannot be determined

pursuant to this section, nothing in this section shall preclude an equitable

determination of shared responsibility for the cost of the student's out-of-district

placement."

      The ALJ reasoned that because "T.M.'s parents are domiciled in different

districts and, given that he lives at ASD year-round and did not stay with either

parent on October 15, 2019, and is expected to be at ASD on October 15, 2020,"


                                                                              A-0600-20
                                         7
the matter's resolution depended on whether any court order or written

agreement between the parents designates the child's school district of

attendance. The ALJ found:

                   The undisputed facts are that T.M. resides out-of-
            state for the majority of the year and when he is in New
            Jersey, he divides his time equally at the separate
            residences of his parents. At the time of their divorce,
            P.M. and H.L. did not enter into a written agreement
            designating the school district of attendance for T.M. as
            Barnegat[,] and why would they have, given that H.L.
            did not move to Barnegat until approximately ten years
            later. Neither party has provided any evidence that
            such a document was executed at any time after the
            divorce.

      Accordingly, the ALJ "conclude[d] that T.M.'s domicile cannot be

determined and therefore, pursuant to N.J.A.C. 6A: 22-3.1(a)(1)(ii), Barnegat

and Freehold, the districts of domicile of T.M.'s parents, must share in the cost

of T.M.'s out-of-district placement." The judge nonetheless rejected Barnegat's

request for Freehold Regional to reimburse the district for "one-half of all costs

incurred by Barnegat related to T.M.'s out-of-district placement beginning

October 16, 2018." The ALJ deemed the request for retroactive reimbursement

to be unfair because "Barnegat made no demand for payment at that time and

Freehold [Regional] should not be responsible to cover costs for which it could

not anticipate nor budget." The ALJ "[concluded] that Freehold's obligation to


                                                                            A-0600-20
                                        8
share costs began with the 2019–2020 school year, coincident with the

September 2019 demand from Barnegat."           Accordingly, the ALJ ordered

Freehold Regional to reimburse Barnegat "for one-half of the costs of T.M.'s

placement at [ASD] for the 2019–2020 school year, and to share equally in all

future costs continuing until such time as T.M. is no longer enrolled at ASD or

P.M. no longer resides in Freehold, whichever is earlier."

      Freehold Regional filed an exception to the ALJ's Initial Decision,

requesting review by the Commissioner. The Commissioner issued the final

decision on October 6, 2020. "Upon review, the Commissioner concur[red] with

the ALJ that the circumstances of this matter support an equitable determination

of shared responsibility for the cost of [the child's] out-of-district placement."

The Commissioner found that "T.M.'s parents are domiciled in different school

districts and there is no 'court order or written agreement between the parties

designating the school district of attendance.'"     Applying N.J.A.C. 6A:22 -

3.1(a)(1) as ALJ Caliguire had, the Commissioner was "unable to determine

T.M.'s residence for the 2019–20 school year[.]" Therefore, the Commissioner

reasoned, "an equitable determination of shared responsibility for the cost of the

placement [was] permitted."




                                                                            A-0600-20
                                        9
      The Commissioner also addressed Freehold Regional's argument that "the

custody arrangement in the Final Judgment of Divorce designating the mother

as the parent of primary residence qualifie[d] as an agreement determining that

Barnegat is the school district of attendance[.]" The Commissioner rejected that

argument, reasoning that the regulation's requirement was explicit in requiring

a court order or written agreement between the parents designating the school

district of attendance. The Commissioner determined that for purposes of the

governing regulation, "[a] parenting time arrangement as part of a divorce

decree is not equivalent to a designation of the school district of attendance."

The Commissioner further emphasized, "the circumstances here are precisely

those anticipated by the regulation. A student with disabilities resides at an out-

of-district placement and the domicile of the student cannot be determined

because the parents live in different districts."

      The Commissioner also considered and rejected Freehold Regional's

contention that Barnegat's petition had been filed out of time.                The

Commissioner determined that Barnegat's petition "was filed within [ninety]

days of Freehold's refusal of Barnegat's request for cost sharing for the 2019 –20

school year[]" and thus complied with the requirements imposed by N.J.A.C.

6A:3-1.3(i).


                                                                             A-0600-20
                                        10
      Ultimately, the Commissioner adopted the ALJ's Initial Decision and

directed Freehold "to reimburse Barnegat for one-half of the cost of T.M.'s out-

of-district placement for the 2019–20 school year and to share equally in the

future costs of T.M.'s placement at the [ASD], so long as the present

circumstances remain the same."

      This appeal followed. Freehold Regional raises the following contentions

for our consideration:

            POINT I

            THE ALJ AND INTERIM COMMISSIONER OF
            EDUCATION FAILED TO PROPERLY ANALYZE
            THE PROCEDURAL DEFECTS OF BARNEGAT'S
            MOTION FOR SUMMARY DECISION.

            A. BARNEGAT FAILED TO PROPERLY IMPLEAD
               FREEHOLD IN THE DECEMBER 2017
               PETITION FOR DUE PROCESS WHEN THEY
               HAD UNDISPUTED KNOWLEDGE OF THE
               FATHER'S DOMICILE PRIOR TO EXECUTING
               A SETTLEMENT AGREEMENT IN 2018.

            B. BARNEGAT    IS PROCEDURALLY    TIME
               BARRED FROM SEEKING CONTRIBUTION
               FROM FREEHOLD MORE [THAN] NINETY (90)
               DAYS     AFTER   THE    SETTLEMENT
               AGREEMENT WITH THE PARENTS WAS
               FINALIZED.




                                                                          A-0600-20
                                      11
POINT II

THE ALJ AND INTERIM COMMISSIONER OF
EDUCATION IMPROPERLY IGNORED THE
EXISTENCE OF THE PARENTS' 2007 FINAL
JUDGMENT OF DIVORCE THAT DETERMINED
DOMICILE OF T.M.

A. THE [FINAL JUDGMENT] OF DIVORCE
CLEARLY INDICATED MOTHER WAS PARENT
OF PRIMARY RESIDENCE.

POINT III
THE CIRCUMSTANCES BETWEEN THE PARTIES
HAVE SIGNIFICANTLY AND MATERIALLY
CHANGED SINCE THE JULY 20, 2020 INITIAL
DECISION WHICH REQUIRES REVERSAL OF THE
LOWER COURT'S DECISION.

A. THE [PARENTS] FREELY ELECTED TO SIGN A
   WRITTEN AGREEMENT INDICATING THAT
   T.M.'S DOMICILE SHALL REMAIN WITH THE
   MOTHER, REGARDLESS OF HER RESIDENCY.

B. THE FEBRUARY 2021 AGREEMENT IS
   EVIDENCE    OF   GAMESMANSHIP    AND
   VIOLATES MULTIPLE STATUTES, WHICH LED
   TO AN OFFICIAL COMPLAINT BY FREEHOLD.

   i.   BARNEGAT HELD FAPE HOSTAGE
        AGAINST THE PARENTS AS LEVERAGE
        IN EXCHANGE FOR A DESIGNATION OF
        SPLIT RESIDENCY.

POINT IV

PUBLIC POLICY DEMANDS A REVERSAL OF
THE ALJ AND INTERIM COMMISSIONER'S

                                            A-0600-20
                   12
            DECISIONS  TO   PREVENT  BAD  FAITH,
            GAMEMANSHIP, AND IMPROPER OUT-OF-
            STATE EDUCATIONAL PLACEMENTS.

                                       II.

      We begin by acknowledging that the scope of our review of an

administrative agency's final decision is limited. In re Herrmann, 192 N.J. 19,

27 (2007). The "final determination of an administrative agency . . . is entitled

to substantial deference." In re Eastwick Coll. LPN-to-RN Bridge Program, 225

N.J. 533, 541 (2016) (citing Univ. Cottage Club of Princeton N.J. Corp. v. N.J.

Dep't of Env't Prot., 191 N.J. 38, 48 (2007)); see also In re Carroll, 339 N.J.

Super. 429, 437 (App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205

(App. Div. 1993)) (finding "a 'strong presumption of reasonableness attaches to

the actions of the administrative agencies.'").     In the ordinary course, an

appellate court "should not disturb an administrative agency's determinations or

findings unless there is a clear showing that (1) the agency did not follow the

law; (2) the decision was arbitrary, capricious, or unreasonable; or (3) the

decision was not supported by substantial evidence." In re Virtua-W. Jersey

Hosp. Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008); see

also Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002) (quoting

Achacoso-Sanchez v. Immigr. & Naturalization Serv., 779 F.2d 1260, 1265 (7th


                                                                           A-0600-20
                                      13
Cir. 1985)) (noting that abuse-of-discretion is established "when a decision is

'made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis'").

      When reviewing the final decision of an agency, we examine:

            (1) whether the agency's action violates express or
            implied legislative policies . . .;

            (2) whether the record contains substantial evidence to
            support the findings on which the agency based its
            action; and

            (3) whether in applying the legislative policies to the
            facts, the agency clearly erred in reaching a conclusion
            that could not reasonably have been made on a showing
            of the relevant factors.

            [Allstars Auto Grp., Inc. v. N.J. Motor Vehicle
            Comm'n, 234 N.J. 150, 157 (2018) (citations omitted).]

      When an agency's decision satisfies these criteria, an appellate court

should accord substantial deference to the agency's fact-finding and legal

conclusions, in recognition of "the agency's 'expertise and superior knowledge

of a particular field.'" Circus Liquors, Inc. v. Governing Body of Middletown

Twp., 199 N.J. 1, 10 (2009) (quoting Greenwood v. State Police Training Ctr.,

127 N.J. 500, 513 (1992)). "An administrative agency's interpretation of a

statute it is charged with enforcing is entitled to great weight." In re Saddle

River, 71 N.J. 14, 24 (1976). The Appellate Division therefore accords great

                                                                         A-0600-20
                                       14
deference to an agency's "interpretation and implementation of its rules

enforcing the statutes for which it is responsible." In re Freshwater Wetlands

Prot. Act Rules, 180 N.J. 478, 489 (2004).

                                       III.

       We first address Freehold Regional's contentions that procedural defects

preclude Barnegat's motion for summary judgment.             Freehold Regional

maintains that Barnegat's petition should have been dismissed because it failed

to implead Freehold Regional in the underlying action that resulted in the 2018

Settlement Agreement between Barnegat and T.M. and his parents. Freehold

Regional argues that "Barnegat's failure to join Freehold in the underlying action

has severely prejudiced Freehold [Regional], and impaired or impeded its ability

to protect their substantial interest in T.M.'s out-of-district placement[.]" The

gravamen of Freehold Regional's argument is that it is unfair to bind it to an

agreement to which it was not a party given that "Barnegat was on notice . . .

that while [T.M.'s] custodial parent resided in Barnegat, his non-custodial parent

resided in Freehold." Citing Rule 4:28-13 and N.J.A.C. 6A:3-1.3(b), Freehold


3
    Rule 4:28-1 provides

             A person who is subject to service of process shall be
             joined as a party to the action if (1) in the person's


                                                                            A-0600-20
                                       15
Regional argues that Barnegat was thus obligated to join Freehold Regional in

the resolution of the 2018 due process petition. We disagree.

      The 2018 Settlement Agreement resolved a dispute between T.M.'s

parents and Barnegat about whether T.M.'s IEP fulfilled the school district's

obligation to provide the child with a FAPE. The due process challenge focused

on the adequacy of the 2017 IEP and T.M.'s placement at the Alpha School. The

subject of the Settlement was the sufficiency of T.M.'s placement for the 2018 –

2019 school year, not the division of financial responsibility to pay for it. 4

      Importantly, the ALJ was careful to exclude that year from defendant's

cost-sharing obligation. The Commissioner concurred with the ALJ's finding

and expressly rejected Freehold's argument that Barnegat's petition should be




            absence complete relief cannot be accorded among
            those already parties, or (2) the person claims an
            interest in the subject of the action and is so situated
            that the disposition of the action in the person's absence
            may either (i) as a practical matter impair or impede the
            person's ability to protect that interest or (ii) leave any
            of the persons already parties subject to a substantial
            risk of incurring double, multiple, or other inconsistent
            obligations by reason of the claimed interest.
4
   We note that Freehold Regional does not argue on appeal that T.M.'s
placement at the ASD is inappropriate, or that the Settlement Agreement to
provide T.M. a FAPE by attendance at that school would have been different
had Freehold Regional been impleaded in the due process petition matter.
                                                                              A-0600-20
                                        16
dismissed for failure to implead Freehold Regional.          We agree with the

Commissioner's final decision.

      We likewise reject Freehold Regional's procedural argument that

Barnegat's petition was filed out of time. N.J.A.C. 6A:3-1.3(i) provides in

pertinent part that "[t]he petitioner shall file a petition no later than the

[ninetieth] day from the date of receipt of the notice of a final order, ruling, or

other action by the district board of education, individual party, or agency, that

is the subject of the requested contested case hearing." Freehold Regional

argues that because there is a "long-standing practice of interpreting settlement

agreements to be binding contracts," the ninety-day statute of limitations began

to run on August 28, 2018, with the execution of the 2018 Settlement

Agreement. The written opinion issued by the Commissioner addressed this

argument, concluding that "[t]his matter is not out of time; it was filed within

[ninety] days of Freehold's refusal of Barnegat’s request for cost sharing for the

2019–20 school year. Accordingly, this matter was timely filed pursuant to

N.J.A.C. 6A:3-1.3(i)."

      We agree with the Commissioner's conclusion. The subject of the present

controversy is the cost-sharing responsibility between the two districts. The due

process petition T.M.'s parents jointly filed on his behalf did not address the


                                                                             A-0600-20
                                       17
allocation of costs between school districts. For purposes of N.J.A.C. 6A:3 -

1.3(i), the first "action" in the dispute that is presently before us was Barnegat's

proposal through counsel to share the cost of T.M.'s placement at the ASD.

Because Barnegat filed its petition to the Commissioner within ninety days of

receiving Freehold's refusal, we agree with the Commissioner that Barnegat's

petition for the Commissioner to resolve the dispute between the two school

districts was timely filed.

                                        IV.

      We turn, finally, to the substantive merits of this appeal. As we have

noted, we affirm the allocation of financial responsibility for T.M.'s FAPE for

the reasons explained both by the ALJ and the Commissioner in their thorough

and cogent written opinions. We have already summarized those opinions and

need not repeat the findings of fact and law that led the Commissioner to accept

the ALJ's Initial Opinion granting summary judgment in Barnegat's favor. We

add the following comments.

      Freehold Regional contends the Commissioner failed to properly interpret

and apply the 2007 divorce order designating T.M.'s mother as the parent of

primary residence and his father as the parent of alternative residence. Freehold

Regional argues that in designating the mother as the parent of primary


                                                                              A-0600-20
                                        18
residence, the final judgment of divorce evinced the parents' intent to designate

the mother's residence as the child's domicile for purposes of determining the

school district responsible for providing FAPE.

      Freehold Regional cites Cumberland Reg'l High Sch. Dist. Bd. of Educ.

v. Freehold Reg'l High Sch. Dist. Bd. of Educ., 293 Fed. Appx. 900 (3d Cir.

2008), for the proposition that the educational costs for a student with a

disability should be split between two boards of education only when (1) the

parents share joint legal and physical custody of the child, and (2) when the

domicile/residency of the student cannot be determined. Freehold Regional

argues that because T.M.'s parents do not share equal legal and physical custody,

the Commissioner had no authority to proceed to the second question of whether

T.M.'s domicile was indeterminable. We disagree.

      Both the ALJ and Commissioner carefully analyzed the facts and dutifully

applied them to the governing regulation codified at N.J.A.C. 6A:22-3.1(a)(1).

That regulation provides:

            (a) A student is eligible to attend a school district if he
            or she is domiciled within the school district.

                  1. A student is domiciled in the school district
                  when he or she is the child of a parent or guardian
                  whose domicile is located within the school
                  district.


                                                                           A-0600-20
                                       19
i. When a student's parents or guardians are
domiciled within different school districts
and there is no court order or written
agreement between the parents designating
the school district of attendance, the
student's domicile is the school district of
the parent or guardian with whom the
student lives for the majority of the school
year.    This subparagraph shall apply
regardless of which parent has legal
custody.

ii. When a student's physical custody is
shared on an equal-time, alternating
week/month or other similar basis so the
student is not living with one parent or
guardian for a majority of the school year
and there is no court order or written
agreement between the parents designating
the school district of attendance, the
student's domicile is the present domicile
of the parent or guardian with whom the
student resided on the last school day prior
to the October 16 preceding the application
date.

      (1) When a student resided with both
      parents or guardians, or with neither
      parent or guardian, on the last school
      day prior to the preceding October
      16, the student's domicile is that of
      the parent or guardian with whom the
      parents or guardians indicate the
      student will be residing on the last
      school day prior to the ensuing
      October 16. When the parents or
      guardians do not designate or cannot
      agree upon the student's likely

                                               A-0600-20
             20
                              residence as of that date, or if on that
                              date the student is not residing with
                              the parent or guardian previously
                              indicated, the student shall attend
                              school in the school district of
                              domicile of the parent or guardian
                              with whom the student actually lives
                              as of the last school day prior to
                              October 16.

                              (2) When the domicile of a student
                              with disabilities as defined in
                              N.J.A.C. 6A:14, Special Education,
                              cannot be determined pursuant to
                              this section, nothing in this section
                              shall    preclude      an    equitable
                              determination         of       shared
                              responsibility for the cost of the
                              student's out-of-district placement.

      The ALJ concluded that T.M.'s parents "did not enter into a written

agreement designating the school district of attendance for T.M."           The

Commissioner reached that same conclusion. 5 The Commissioner and ALJ both


5
  We note that Freehold Regional contends that just weeks after the final agency
decision was issued, T.M.'s parents "freely signed" a document declaring that
T.M.'s domicile was with his mother, regardless of the mother's town of
residence. Freehold Regional argues this agreement constitutes a material
change in circumstances. However, our review is limited to the final agency
decision issued by the Commissioner on October 6, 2020. Because this
purported agreement was not made until after the Commissioner rendered a final
decision, it is not part of the record before us. We decline to exercise what
essentially would be original jurisdiction by accounting for the impact of the
purported post-decision agreement between T.M.'s parents. We note that


                                                                          A-0600-20
                                      21
determined that the final divorce order does not constitute such an agreement.

The Commissioner reasoned, "Freehold wrongfully attempts to allege that a

2017 Divorce Agreement is relevant. However, the Divorce Agreement does

not designate the school district of attendance, and has no merit in this analysis."

Rather, the Commissioner concluded, "the regulation's requirement is explicit.

A parenting time arrangement as part of a divorce decree is not equivalent to a

designation of the school district of attendance."

      We do not believe that conclusion was arbitrary, capricious, or

unreasonable. Nor do we believe that interpretation constitutes a failure to

follow the governing law as to warrant our intervention. See In re Virtua-W.

Jersey Hosp., 194 N.J. at 422.       We note that Freehold Regional cites no

published authority to support its contention that "courts have continuously




because the final agency decision contemplates ongoing sharing of costs,
nothing in this opinion would preclude Freehold Regional from filing a petition
with the Commissioner to address changed circumstances. We note in this
regard that the Commissioner's written opinion expressly provides that the
apportionment of costs shall continue "so long as the present circumstances
remain the same."


                                                                              A-0600-20
                                        22
emphasized that 'after a divorce or judicial separation, a custody order is

persuasive evidence of a child's domicile.'" 6

      Furthermore, as we have noted, we owe deference to the Commissioner's

interpretation of education regulations. Eastwick, 225 N.J. at 541 (citation

omitted). The governing regulation expressly provides, "[w]hen the domicile of

a student with disabilities . . . cannot be determined pursuant to this section,

nothing in this section shall preclude an equitable determination of shared

responsibility for the cost of the student's out-of-district placement." N.J.A.C.

6A:22-3.1(a)(1)(iii) (emphasis added). In this instance, because neither of the

child custody scenarios set forth in the regulation apply, see N.J.A.C. 6A:22-

3.1(a)(1)(ii), the plain language of the regulation permits the Commissioner to

conclude that domicile cannot be determined. That conclusion in turn allows

the cost of providing FAPE to be split between both districts.

      Finally, we address Freehold Regional's contention that public policy

requires us to reverse the Commissioner's decision because it will have the effect

of permitting one school district to obligate another district to a placement

expense without notice. That argument did not persuade the Commissioner, who


6
   Freehold Regional cites only to an unpublished decision, which has no
precedential authority. R. 1:36-3 ("No unpublished opinion shall constitute
precedent or be binding upon any court.").
                                                                            A-0600-20
                                       23
bears responsibility not only for implementing educational policy in this state

but also for resolving disputes between school districts.     Mindful of the

deference we owe to administrative agencies acting within their realm of

authority, see Eastwick, 225 N.J. at 541, we decline to substitute our policy

judgment for that of the Commissioner. To the extent we have not expressly

addressed them, any remaining arguments raised by Freehold Regional lack

sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-0600-20
                                      24